Citation Nr: 0827314	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for asthma.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2005 to September 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The competent evidence does not demonstrate a current asthma 
disability. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2007); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - Asthma

The veteran stated in her October 2005 claim that she 
incurred asthma in service in August 2005 as a result of a 
gas chamber exercise.  Service treatments records for August 
2005 note a complaint for shortness of breath when running 
"1st week" and that she was referred for spirometry testing. 
The results were normal. The only reference to "asthma" was 
the notation that there was no history of asthma. There was 
no mention of a gas chamber exercise. The veteran was 
discharged in September 2005.

Following separation from service, the veteran complained to 
her private physician, Dr. J, in October 2005 of shortness of 
breath (SOB), "problem getting air in" since she went in 
the gas chamber at basic training and of one attack since she 
has been home.  Her doctor prescribed an inhaler.

In January 2006 the veteran had a VA examination.  At that 
time, the lungs were clear and the x-rays were normal.  The 
chest x-ray indicated the lungs were clear and there was no 
pleural fluid.  The impression was that of a normal chest. 
The spirometry test was normal with mild air trapping and 
normal diffusion.  The examination concluded by noting 
"history of shortness of breath, etiology unknown (no 
disease found.)"

As indicated above, the post service records show normal 
respiratory findings.  In this regard, as the Court noted in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Thus, due to the lack of evidence 
demonstrating current disability, the claim must fail. 	

The veteran's own assertions that her current asthma or 
"breathing problems" are related to her experience in the 
gas chamber exercise in service are acknowledged. The veteran 
is competent to discuss her own experienced symptoms, such as 
shortness of breath. See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).   However any assertions that her shortness-of-
breath symptoms are due to the gas chamber exercise are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The evidence does not establish that the 
veteran possesses the requisite training or credentials 
needed to render a medical diagnosis. 

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
asthma. Therefore, the benefit-of-the-doubt rule is not 
applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and her claim was readjudicated in the 
August 2006 Statement of the Case.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  In any event, because service 
connection for asthma is denied, any questions regarding a 
disability rating and effective date are now moot.
 
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained, including 
the records of medical treatment for August 2005.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in January 
2006 to determine the nature and etiology of the asthma. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 



ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


